The dying declarations of the deceased were given in evidence against the prisoner, (nein. con.,) it having been proved that the surgeon had informed the deceased that he believed the wound to be mortal; and the deceased, having desired to see a priest, and declared he had received his death-wound. After conviction, upon newly-discovered evidence that the deceased had a dirk, and said, if it had not been for that, this affair would not have happened, a new trial was granted, and the trial removed to Alexandria, where the prisoner was found guilty of manslaughter.